DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-11, 13-17, and 19-21 are pending.
Claims 1, 2, 7, 8, 11, 13-16, 19 are amended. 
Claims 12, and 18 are canceled. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-11, 13-17, and 19-21  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and 11 recite the limitation “front plate comprises a partial wall”. However, it is not clear if there is additional structure that is a partial wall or the front wall itself is considered to be a partial wall. The written description fails to describe what a partial wall is and what structure entitles a wall to be partial. For the purpose of examination, it will be assumed that the front plate itself is considered to be partial wall. However, further correction and clarification is required. All the dependent claims inherit the same issue. 
Claim 1 is led to be indefinite because it is unclear if “bottom plate” of line 8 is a newly recited structure or refers back to “bottom surface”. The claim will be interpreted as the latter, however further clarification and correction are required. All the dependent claims inherit the same issue. 
Claim 16 and 19 recites the limitation "the clearance" in line 2 and 1 respectively.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US D580218).
Regarding claim 1, Kim discloses, A storage system (See annotated fig. below), the storage system comprising: a bottom surface (See annotated fig. below) ; a front plate (See annotated fig below)  connected to said bottom surface, thereby forming a first angle (See annotated fig. below); a back plate (See annotated fig. below) connected to said bottom surface, substantially opposite said front plate, thereby forming a second angle (See annotated fig. below) and opposing first and second side plates, each side plate connected to said bottom surface and positioned between said front plate and said back plate, wherein a width of the back plate is less than a width of the bottom plate, wherein said side plates are unconnected to said front plate and said back plate, and wherein said front plate comprises a partial wall.

    PNG
    media_image1.png
    685
    586
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spencer (US 8777098) in view of Dorff (US 0926246).

Regarding claim 1, Spencer discloses, A storage system (1), the storage system comprising: a bottom surface (See annotated fig below) ; a front plate (See annotated fig. below) connected to said bottom surface (Fig. 1), thereby forming a first angle (See annotated fig. below); and a back plate (See annotated fig. below) connected to said bottom surface, substantially opposite said front plate, thereby forming a second angle (See annotated fig. below) ,wherein a width of the back plate is less than a width of the bottom plate and wherein said front plate comprises a partial wall (see annotated fig. below).

However, Spencer does not explicitly discloses opposing first and second side plates  , each side plate connected to said bottom surface and positioned between said front plate and said back plate.
Dorff is in the field of endeavor and discloses, opposing first and second side plates (Fig. 1, element 16 are attachment sidewalls that secure the box to a secondary surface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Spencer to incorporate opposing first and second side plates as taught by Dorff for the purpose of securing the container to a secondary wall. 
As a result of the modification, the resultant structure would have opposing first and second side plates, each side plate connected to said bottom surface and positioned between said front plate and said back plate, wherein said side plates are unconnected to said front plate and said back plate.

    PNG
    media_image2.png
    421
    452
    media_image2.png
    Greyscale

Regarding claim 2, Spencer discloses a first angle to be 120 degrees ( Fig. 3, the first angle appears to be 120 degrees) 
In the event Spencer does not disclose the first angle to be 120 degrees, it would have been an obvious matter of design choice to have the first angle to be 120 degrees since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art1.  

Regarding claim 3, Spencer discloses a second angle (shown in claim 1). However, Spencer does not explicitly disclose, second angle is less than 90 degrees. Applicant’s Written Description, Para 23, recites “an angle between the bottom of the storage system 110 and back plate 204 is less than 90 degrees. Nevertheless, it will be appreciated that in other embodiments, such as that of Fig. 6, the angle is approximately 90 degrees.”.  It would have been an obvious matter of design choice to make second angle is less than 90 degrees, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.
Claim 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spencer-Dorff as applied to claim 1 in view of LANNIE (US 20170144806).
Regarding claim 4, Spencer discloses a storage system defined by  said bottom surface, front plate, and back plate but does not explicitly disclose a storage box that is configured to be received within the compartment. 
LANNIE is relevant to this issue and discloses a storage compartment (200)  that is configured to receive a storage box (203). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a storage box that is configured to be received by the storage system as desired by the user as disclosed by LANNIE.

Regarding claim 5, Spencer discloses , storage system is mounted to a secondary surface (Col. 7, line 1-11) .
Regarding claim 6, Spencer discloses the storage system to be mounted on a secondary surface while Spencer does not explicitly discloses the secondary surface to be a door of a storage compartment. The storage system is capable of being mounted to a door of a storage compartment if desired,
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have mounted the storage system to a door of a storage compartment as claimed by the invention for the purpose of having such storage system at a desired place by the end user. 

Regarding claim 7, Spencer-Dorff-Lannie wherein each of said side plates comprise a respective first portion (as shown below) which is connected to the bottom surface and a respective second portion (as shown below) that is attached to said respective first portion each said respective second portion including one or more aperture (see fig. below) , wherein storage system is mounted to said secondary surface via one or more bracket (Spencer; Col.6; the storage system is mounted on a bracket and therefore it is reasonable to expect that when the storage system is incorporated to a secondary surface, it would be mounted on a bracket), said one or more brackets being associated with said one or more aperture.


    PNG
    media_image3.png
    267
    342
    media_image3.png
    Greyscale



Claim(s) 11, 13, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piker (US 2596043) in view of Spencer (US 8777098).
Regarding claim 11, Piker discloses, A storage compartment (See annotated fig. below), the storage compartment comprising: a lid (See annotated fig. below) coupled to a base (See annotated fig. below) ; and a storage system (See annotated fig. below) secured to said lid, wherein said lid is configured to move between an open configuration and a closed configuration relative to said base (See fig. 1 and 2) , and wherein said storage system and said lid define an aperture (See annotated fig. below)  configured to selectively receive storage box.

    PNG
    media_image4.png
    334
    464
    media_image4.png
    Greyscale

The limitation “configured to selectively receive storage box” is considered to be intended use. Examiner asserts that the recitation of intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use or fulfilling said purpose, then it meets the claim.
However, Piker does not explicitly discloses, the storage system comprising: bottom surface; thereby forming a second angle; and g first and second side plates, each side plate connected to said bottom surface and positioned between said front plate and said back plate, therein a width of the back plate is less than a width of the bottom plate, therein said side plates are unconnected to said front plate and said back plate.
Spencer discloses, A storage system (1), the storage system comprising: a bottom surface (See annotated fig below) ; a front plate (See annotated fig. below) connected to said bottom surface (Fig. 1), thereby forming a first angle (See annotated fig. below); and a back plate (See annotated fig. below) connected to said bottom surface, substantially opposite said front plate, thereby forming a second angle (See annotated fig. below) ,wherein a width of the back plate is less than a width of the bottom plate and wherein said front plate comprises a partial wall (see annotated fig. below).

    PNG
    media_image2.png
    421
    452
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piker to incorporate A storage system , the storage system comprising: a bottom surface; a front plate connected to said bottom surface, thereby forming a first angle; and a back plate connected to said bottom surface, substantially opposite said front plate, thereby forming a second angle ,wherein a width of the back plate is less than a width of the bottom plate and wherein said front plate comprises a partial wall as taught by Spencer for the purpose of storing a desired shaped of article by the end user. 
However, Spencer does not explicitly discloses opposing first and second side plates  , each side plate connected to said bottom surface and positioned between said front plate and said back plate.

Dorff is in the field of endeavor and discloses, opposing first and second side plates (Fig. 9, element 16 are attachment sidewalls that secure the box to a secondary surface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Spencer to incorporate opposing first and second side plates as taught by Dorff for the purpose of securing the container to a secondary wall. 
As a result of the modification, the resultant structure would have opposing first and second side plates, each side plate connected to said bottom surface and positioned between said front plate and said back plate, wherein said side plates are unconnected to said front plate and said back plate.

Regarding claim 13, Piker-Spencer-Dorff disclose partial wall of said front plate of said storage system defines at least an edge of said aperture (See annotated fig. below).  

    PNG
    media_image5.png
    421
    452
    media_image5.png
    Greyscale



           Regarding claim 17, The limitation “said storage compartment is configured  to store one or more items” is considered to be intended use. Examiner asserts that the recitation of intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use or fulfilling said purpose, then it meets the claim.

           Regarding claim 19, Piker-Spencer-Dorff disclose each respective side plate comprises a first portion and a second portion, said first portion abutting the bottom surface and said second portion proximate to and abutting first portion.


    PNG
    media_image3.png
    267
    342
    media_image3.png
    Greyscale


            Regarding claim 20, Piker-Spencer-Dorff disclose, second portion facilitates the securing of said storage system to said lid (the second portion comes with screw holes 17 that are utilized to secure the body to secondary surface; therefore, when the combination is mounted to a lid, the screw holes of the second portion will be utilized to secure the storage system to lid).


Response to Arguments
Applicant's arguments filed 08/22/2022 have been fully considered but are not persuasive because the current rejection combines different prior arts to address the amendments of the current claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670. The examiner can normally be reached Monday-Friday 8:30 -5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJIDUL ISLAM/Examiner, Art Unit 3736                 



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                                                               


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2144.04(IV)